Case 18-12335-elf          Doc 65    Filed 09/02/20 Entered 09/02/20 08:32:44        Desc Main
                                     Document      Page 1 of 1

                             UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                        September 2, 2020

To:
Mario Hanyon, Esq.



                                        In re: Sandra D. Moore
                                        Bankruptcy No.
                                        Adversary No. 18-12335ELF
                                        Chapter 13

             Re Motion for Relief (docket #63)

The above document(s) were filed in this office on 9/1/20. Please be advised that the filing fee
has not been received as required pursuant to the Federal Rules of Bankruptcy Procedure and/or
the Local Rules of this court.

                   ()     Voluntary Petition
                   ()     Adversary Proceeding
                   ()     $31.00 Filing Fee for Amendments
                   ()     $25.00 Claims Transfer Fee
                   (x)    Motion Filing Fee $181.00

Please submit the payment(s) within seven (7) days from the date of this notice as required by
the courts standing order Misc. No. Order 15-3008REF. If the delinquency is not paid, this
matter will be referred to the Chief Judge.

                                        Timothy B. McGrath
                                        Clerk



                                        By:Randi Janoff
                                         Deputy Clerk




Fee Notice
(11/26/18)
